  Case 1:21-cv-00006-MN Document 16 Filed 03/25/21 Page 1 of 2 PageID #: 220




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

KAJEET, INC.,

                  Plaintiff,
                                                       C.A. No. 1:21-cv-00006-MN
       v.
                                                       JURY TRIAL DEMANDED
MOSYLE CORPORATION,

                  Defendant.




     DEFENDANT MOSYLE CORPORATION’S MOTION TO DISMISS PLAINTIFF
               KAJEET, INC.’S FIRST AMENDED COMPLAINT

       Defendant Mosyle Corporation (“Mosyle”) respectfully moves this Court to dismiss

Plaintiff Kajeet, Inc.’s (“Kajeet”) claims for direct, indirect, and pre-suit willful infringement of

U.S. Patent 8,667,559, along with Kajeet’s past damages claim, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.

       The grounds for this motion are further set forth in Mosyle’s Opening Brief in Support of

its Motion to Dismiss Kajeet’s First Amended Complaint, which is being filed

contemporaneously herewith.
 Case 1:21-cv-00006-MN Document 16 Filed 03/25/21 Page 2 of 2 PageID #: 221




Dated: March 25, 2021        FISH & RICHARDSON P.C.



                             By: /s/ Nitika Gupta Fiorella
                                 Nitika Gupta Fiorella (#5898)
                                 222 Delaware Avenue, 17th Floor
                                 Wilmington, DE 19899
                                 (302) 652-5070
                                 fiorella@fr.com

                                 Lawrence Kolodney
                                 Joy B. Kete
                                 Fish & Richardson P.C.
                                 1 Marina Park Drive
                                 Boston, MA 02210
                                 (617) 542-5070
                                 kolodney@fr.com
                                 kete@fr.com


                             Attorneys for Defendant, Mosyle Corporation
